Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 16 September 2020.
Claims 1-11 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Patent Application Publication #2021/0141559) in view of LYU (U.S. Patent Application Publication #2021/0109656).

1. KIM discloses A storage system comprising: a controller (see [0029]: controller); and a storage drive accessible from the controller (see [0029]: nonvolatile memory), wherein the controller includes a memory and a processing unit (see [0029]: buffer memory; [0045]: memory controller includes a processor for processing commands from a host), the memory includes a first cache area in which writing of data by the storage drive is permitted (see [0041]: buffer memory can be divided into an area for write data and an area for read prefetch; [0049]: data prefetched from the memory is stored in the read prefetch buffer area of the buffer memory), and a second cache area in which writing of data by the storage drive is prohibited (see [0041]: buffer memory can be divided into an area for write data and an area for read prefetch; [0048]: write buffer receives data from a host and transfers the data to the memory, the data read from the memory doesn’t go into the write buffer, the data read from the memory is stored in either the read prefetch buffer or transmitted directly to the host, therefore the memory is prohibited from writing data to this buffer area), in the first cache area, storage of data, by staging-in-advance in response to a read request for a sequential read (see LYU below), by the processing unit is permitted (see [0034]: read prefetch buffer fetches data in advance), and (see [0034]: data in the read prefetch data buffer is only being read from the memory, this data is not modified and therefore not dirty), and in the second cache area, the storage of the cache data in the dirty state by the processing unit is permitted (see [0048]: the write buffer holds write data from the host that needs to be written to the memory, this is considered dirty data since this data in the buffer is not consistent with the data on the memory).
KIM fails to disclose staging-in-advance in response to a read request for a sequential read.
LYU discloses staging-in-advance in response to a read request for a sequential read (see [0077]: sequential read stream; [0087]: detect sequential read stream and prefetch additional data).  Identifying a sequential read stream and prefetching additional data in response to the sequential read stream results in an increased hit ratio (see [0087]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by KIM to stage in advance data for a sequential read, as disclosed by LYU.  One of ordinary skill in the art would have been motivated to make such a modification to achieve a higher hit rate for read data, as taught by LYU.  KIM and LYU are in the same field of endeavor as both are directed to read ahead in a data storage device.

(see KIM [0049]: in response to a single data request, if the data is not in the buffer the data is transmitted directly to the host, and is not stored in the buffer memory).

11. KIM discloses A control method for a storage system that includes a processing unit (see [0045]: memory controller includes a processor for processing commands from a host), a first cache area (see [0041]: buffer memory can be divided into an area for write data {second cache area} and an area for read prefetch {first cache area}), and a second cache area (see [0041]: buffer memory can be divided into an area for write data {second cache area} and an area for read prefetch {first cache area}), the method comprising: permitting writing of data by the storage drive into the first cache area (see [0041]: buffer memory can be divided into an area for write data and an area for read prefetch; [0049]: data prefetched from the memory is stored in the read prefetch buffer area of the buffer memory); prohibiting writing of data by the storage drive into the second cache area (see [0041]: buffer memory can be divided into an area for write data and an area for read prefetch; [0048]: write buffer receives data from a host and transfers the data to the memory, the data read from the memory doesn’t go into the write buffer, the data read from the memory is stored in either the read prefetch buffer or transmitted directly to the host, therefore the memory is prohibited from writing data to this buffer area); permitting storage of data, by staging-in-advance in for a sequential read (see LYU below), into the first cache area by the processing unit (see [0034]: read prefetch buffer fetches data in advance) and prohibiting storage of cache data in a dirty state into the first cache area by the processing unit (see [0034]: data in the read prefetch data buffer is only being read from the memory, this data is not modified and therefore not dirty); and permitting the storage of the cache data in the dirty state by the processing unit into the second cache area (see [0048]: the write buffer holds write data from the host that needs to be written to the memory, this is considered dirty data since this data in the buffer is not consistent with the data on the memory).
KIM fails to disclose staging-in-advance in response to a read request for a sequential read.
LYU discloses staging-in-advance in response to a read request for a sequential read (see [0077]: sequential read stream; [0087]: detect sequential read stream and prefetch additional data).  Identifying a sequential read stream and prefetching additional data in response to the sequential read stream results in an increased hit ratio (see [0087]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by KIM to stage in advance data for a sequential read, as disclosed by LYU.  One of ordinary skill in the art would have been motivated to make such a modification to achieve a higher hit rate for read data, as taught by LYU.  KIM and LYU are in the same field of endeavor as both are directed to read ahead in a data storage device.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Patent Application Publication #2021/0141559) and LYU (U.S. Patent Application Publication #2021/0109656) as applied to claims 1, 2 and 11 above, and further in view of JO (U.S. Patent Application Publication #2015/0134891).

5. The storage system according to claim 1 (see KIM above), wherein first data stored in the first cache area is discarded in response to transmission to a host, and an area storing the first data is released (see JO below).
KIM fails to disclose wherein first data stored in the first cache area is discarded in response to transmission to a host, and an area storing the first data is released.
JO discloses wherein first data stored in the first cache area is discarded in response to transmission to a host, and an area storing the first data is released (see [0015]-[0016]: read data is stored in a read buffer, transmitted to the host, and then the buffer is released).  KIM already discloses releasing the buffer area used for write data after completion of the write command (see KIM [0034]).  Memories have a fixed amount of storage area.  Without releasing memory that is used to store data, the system would become unable to storage additional data to the memory.  Therefore, releasing the buffer memory area after the read is complete would allow for data for future read commands to have a place to be stored in the buffer memory.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by KIM to discard data in the first cache area after the data is transmitted to the host, as disclosed by JO.  One of ordinary skill in the .

Allowable Subject Matter
Claims 3-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0065404: discloses dividing a storage controller cache into a read cache and a write cache, data is cached based on a measured workload of the system (see [0027], [0050]).
2017/0286305: discloses having a separate read and write cache, data is prefetched into a read flash cache (see [0030], [0043]).
2016/0070647: discloses varying the buffer size for read ahead read cache (see [0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136